Exhibit 10.2


THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(Subscribers Resident Outside of the United States)



TO:  AURELIO RESOURCE CORPORATION (the "Company")    5554 South Prince Street,
Suite #209    Littleton, CO 80120 


Purchase of Shares


1.      Subscription   1.1      The undersigned, namely,
__________________________________(the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase from the Company, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, ________________ common shares in the capital of the Company (the
"Shares") at the price of US$0.40 per Share (such subscription and agreement to
purchase being the "Subscription") for the total purchase price of
$______________(the "Subscription Proceeds").  

1.2

Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company. The Subscriber acknowledges that the offering of the
Shares contemplated hereby is part a private placement of Shares having an
aggregate subscription level of US$1,600,000 (the "Offering"). The Offering is
not subject to any minimum aggregate subscription level.

  2.      Payment   2.1      The Subscription Proceeds must accompany this
Subscription and shall be paid by certified cheque or bank draft drawn on a
chartered bank, and made payable and delivered to the Company. Alternatively,
the Subscription Proceeds may be wired to the Company to the wiring instructions
that are provided in this Subscription Agreement.      2.2 The Subscriber
acknowledges and agrees that this Agreement, the Subscription Proceeds and any
other documents delivered in connection herewith will be held on behalf of the
Company. In the event that this Agreement is not accepted by the Company for
whatever reason, which the Company expressly reserves the right to do, within 30
days of the delivery of an executed Agreement by the Subscriber, this Agreement,
the Subscription

 

 

--------------------------------------------------------------------------------

- 2 -


  Proceeds (without interest thereon) and any other documents delivered in
connection herewith will be returned to the Subscriber at the address of the
Subscriber as set forth in this Agreement.   2.3 Where the Subscription Proceeds
are paid to the Company, the Company is entitled to treat such Subscription
Proceeds as an interest free loan to the Company until such time as the
Subscription is accepted and the certificates representing the Shares have been
issued to the Subscriber. 


3.  Documents Required from Subscriber                   3.1  The Subscriber
must complete, sign and  return  to  the  Company  an  executed  copy of
this Agreement. 


3.2 If the Subscriber is a resident of Canada and is an “Accredited Investor”,
the Subscriber will complete, sign and return to the Company an executed copy of
Exhibit 1 attached.    3.3 The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, and applicable law. 


4. Closing     4.1 Closing of the Offering (the "Closing") shall occur on or
before August 31, 2006, or on such other date as may be determined by the
Company (the "Closing Date").   4.2 The Company may, at its discretion, elect to
close the Offering in one or more closings, in which event the Company may agree
with one or more subscribers (including the Subscriber hereunder) to complete
delivery of the Shares to such subscriber(s) against payment therefor at any
time on or prior to the Closing Date.    


5.      Acknowledgements of Subscriber   5.1      The Subscriber acknowledges
and agrees that:     (a)      none of the Shares have been registered under the
1933 Act, or under any state securities or "blue sky" laws of any state of the
United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons, as that term is
defined in Regulation S under the 1933 Act ("Regulation S"), except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case in accordance with applicable state and provincial securities
laws;     (b)      the Subscriber acknowledges that the Company has not
undertaken, and will have no obligation, to register any of the Shares under the
1933 Act;     (c)      the decision to execute this Agreement and acquire the
Shares hereunder has not been based upon any oral or written representation as
to fact or otherwise made by or on behalf of the Company, and such decision is
based entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company with the Securities and
Exchange Commission (the "SEC") and with Canadian securities regulatory
authorities on the System For Electronic Document Analysis and Retrieval;    
(d)      neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Shares;    
(e)      there is no government or other insurance covering any of the Shares;  

--------------------------------------------------------------------------------

- 3 -


(f)      there are risks associated with an investment in the Shares;           
(g)      if the Subscriber is a resident of Ontario, the Company has advised the
Subscriber that the Company is relying on an exemption from the requirements to
provide the Subscriber with a prospectus and to sell the Shares through a person
registered to sell securities under the Securities Act (Ontario) (the "Ontario
Act") and, as a consequence of acquiring the Shares pursuant to this exemption,
certain protections, rights and remedies provided by the B.C. Act, including
statutory rights of rescission or damages, will not be available to the
Subscriber;   (h)      the Subscriber has not acquired the Shares as a result
of, and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of the Shares
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares; provided, however, that the
Subscriber may sell or otherwise dispose of the Shares pursuant to registration
thereof under the 1933 Act and any applicable state and provincial securities
laws or under an exemption from such registration requirements;   (i)      the
Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity to
ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;   (j)   
  the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber's lawyer and/or advisor(s);   (k)      the Subscriber will indemnify
and hold harmless the Company and, where applicable, its directors, officers,
employees, agents, advisors and shareholders, from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) arising out of or
based upon any representation or warranty of the Subscriber contained herein or
in any document furnished by the Subscriber to the Company in connection
herewith being untrue in any material respect or any breach or failure by the
Subscriber to comply with any covenant or agreement made by the Subscriber to
the Company in connection therewith;   (l)      the Shares are not listed on any
stock exchange or automated dealer quotation system and no representation has
been made to the Subscriber that any of the Shares will become listed on any
stock exchange or automated dealer quotation system, except that currently
market makers make a market for the Company's common shares on the NASD's OTC
Bulletin Board;   (m)      in addition to resale restrictions imposed under U.S.
securities laws, there are additional restrictions on the Subscriber's ability
to resell the Shares under the B.C. Act and Multilateral Instrument 45-102
adopted by the Securities Commissions in Canada;   (n)      the Company will
refuse to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in accordance with applicable state and
provincial securities laws;   (o)      the statutory and regulatory basis for
the exemption claimed for the offer of the Shares, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan  

--------------------------------------------------------------------------------

- 4 -

or scheme to evade the registration provisions of the 1933 Act or any applicable
state and provincial securities laws;      (p)      the Subscriber has been
advised to consult the Subscriber's own legal, tax and other advisors with
respect to the merits and risks of an investment in the Shares and with respect
to applicable resale restrictions, and it is solely responsible (and the Company
is not in any way responsible) for compliance with:       (i)      any
applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and       (ii)     
applicable resale restrictions; and     (q)      this Agreement is not
enforceable by the Subscriber unless it has been accepted by the Company, and
the Subscriber acknowledges and agrees that the Company reserves the right to
reject any subscription for any reason.   6.      Representations, Warranties
and Covenants of the Subscriber   6.1      The Subscriber hereby represents and
warrants to and covenants with the Company (which representations, warranties
and covenants shall survive the Closing) that:  

(a)      the Subscriber has the legal capacity and competence to enter into and
execute this Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporation, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;   (b) 
    the entering into of this Agreement and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;   (c) 
    the Subscriber has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber in accordance with its terms;   (d)      if the Subscriber is a
resident of Canada, the Subscriber is (check one or more of the following
boxes):     (A)      a director, executive officer or control person of the
Company or an affiliate of the Company     (B)      a spouse, parent,
grandparent, brother, sister or child of a director, executive officer or
control person of the Company or an affiliate of the Company     (C)      a
parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Company or an affiliate of the
Company     (D)      a close personal friend of a director, executive officer or
control person of the Company or an affiliate of the Company     (E)      a
close business associate of a director, executive officer or control person of
the Company or an affiliate of the Company  

--------------------------------------------------------------------------------

- 5 -


(F)      a founder of the Company or a spouse, parent, grandparent, brother,
sister, child, close personal friend or close business associate of a founder of
the Company   (G)      a parent, grandparent, brother, sister or child of the
spouse of a founder of the Company             (H)      a company, partnership
or other entity which a majority of the voting securities are beneficially owned
by, or a majority of the directors are, persons or companies as described in
paragraphs (A) to (G) above   (I)      purchasing as principal Shares with an
aggregate value of more than CDN$150,000   (J)      an accredited investor

 

(e)      if the Subscriber has checked one or more of boxes B, C, D, E, F, G or
H in paragraph 6.1(d) above, the director(s), executive officer(s), control
person(s) or founder(s) of the Company with whom the Subscriber has the
relationship is:     (Instructions to Subscriber: fill in the name of each
director, executive officer, founder and control person which you have the
above-mentioned relationship with. If you have checked box H, also indicate
which of A to G describes the security holders or directors which qualify you as
box H and provide the names of those individuals. Please attach a separate page
if necessary).   (f)      If the Subscriber has ticked box J in paragraph
6.1(d)(J) above, the Subscriber acknowledges and agrees that the Company shall
not consider the Subscriber's Subscription for acceptance unless the undersigned
provides to the Company, along with an executed copy of this Agreement:     (i) 
    a fully completed and executed Accredited Investor Questionnaire in the form
attached as Exhibit 1 hereto; and     (ii)      such other supporting
documentation that the Company or its legal counsel may request to establish the
Subscriber's qualification as an Accredited Investor;   (g)      the Subscriber
is not acquiring the Shares for the account or benefit of, directly or
indirectly, any U.S. Person;   (h)      the Subscriber is not a U.S. Person;  
(i)      the Subscriber is resident in the jurisdiction set out under the
heading "Name and Address of Subscriber" on the signature page of this
Agreement;   (j)      the sale of the Shares to the Subscriber as contemplated
in this Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;  

--------------------------------------------------------------------------------

- 6 -


(k)      the Subscriber is acquiring the Shares for investment only and not with
a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons;   (l)      the Subscriber is outside the United States when
receiving and executing this Agreement and is acquiring the Shares as principal
for the Subscriber's own account, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalisation thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in
such Shares;   (m)      the Subscriber is not an underwriter of, or dealer in,
the common shares of the Company, nor is the Subscriber participating, pursuant
to a contractual agreement or otherwise, in the distribution of the Shares;  
(n)      the Subscriber (i) is able to fend for him/her/itself in the
Subscription; (ii) has such knowledge and experience in business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Shares; and (iii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;  
(o)      the Subscriber acknowledges that the Subscriber has not acquired the
Shares as a result of, and will not itself engage in, any "directed selling
efforts" (as defined in Regulation S under the 1933 Act) in the United States in
respect of the Shares which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of the Shares;
provided, however, that the Subscriber may sell or otherwise dispose of the
Shares pursuant to registration of the Shares pursuant to the 1933 Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements and as otherwise provided herein;   (p)      the
Subscriber understands and agrees that none of the Shares have been registered
under the 1933 Act, or under any state securities or "blue sky" laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S.     Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;
  (q)      the Subscriber understands and agrees that offers and sales of any of
the Shares prior to the expiration of a period of one year after the date of
original issuance of the Shares (the one year period hereinafter referred to as
the "Distribution Compliance Period") shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;   (r)      the Subscriber understands and agrees not to engage in any
hedging transactions involving any of the Shares unless such transactions are in
compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable state and provincial securities laws;   (s)      the
Subscriber understands and agrees that the Company will refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, pursuant to an effective registration statement under the 1933 Act or
pursuant to an available exemption from the registration requirements of the
1933 Act;   (t)      the Subscriber is not aware of any advertisement of any of
the Shares and is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine  

--------------------------------------------------------------------------------

- 7 -


             or similar media or broadcast over radio or television, or any
seminar or meeting whose attendees have been invited by general solicitation or
general advertising; and

(u)      no person has made to the Subscriber any written or oral
representations:     (i)      that any person will resell or repurchase any of
the Shares;     (ii)      that any person will refund the purchase price of any
of the Shares;     (iii)      as to the future price or value of any of the
Shares; or     (iv)      that any of the Shares will be listed and posted for
trading on any stock exchange or automated dealer quotation system or that
application has been made to list and post any of the Shares of the Company on
any stock exchange or automated dealer quotation system.  

7.      Acknowledgement and Waiver   7.1      The Subscriber has acknowledged
that the decision to purchase the Shares was solely made on the basis of
available information provided to the Subscriber. The Subscriber hereby waives,
to the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of the Shares.  

8.      Representations and Warranties will be Relied Upon by the Company   8.1 
    The Subscriber acknowledges that the representations and warranties
contained herein and, if applicable, in an Accredited Investor Questionnaire,
are made by the undersigned with the intention that they may be relied upon by
the Company and its legal counsel in determining the undersigned’s eligibility
to acquire the Shares under relevant Legislation. The undersigned further agrees
that by accepting delivery of the Shares, the undersigned will be representing
and warranting that the foregoing representations and warranties are true and
correct as at the time of delivery of such Shares with the same force and effect
as if they had been made by the undersigned at such time, and that they shall
survive the completion of the transactions contemplated under this Subscription
and remain in full force and effect thereafter for the benefit of the Company
for a period of one year.  

9.      Legending of Subject Securities   9.1      The Subscriber hereby
acknowledges that that upon the issuance thereof, and until such time as the
same is no longer required under the applicable securities laws and regulations,
the certificates representing the Shares will bear a legend in substantially the
following form:

"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF
THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE _______[DATE WHICH IS 4 MONTHS
AFTER CLOSING]."

9.2      Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

--------------------------------------------------------------------------------

- 8 - 

9.3 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.    10.      Costs   10.1      The
Subscriber acknowledges and agrees that all costs and expenses incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the purchase of the Shares shall be borne by the
Subscriber.  

11.      Governing Law   11.1      This Agreement is governed by the laws of the
Province of British Columbia. The Subscriber, in its personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom it
is acting, irrevocably attorns to the jurisdiction of the courts of the Province
of British Columbia.  

12.      Survival   12.1      This Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.  

13.      Assignment   13.1      This Agreement is not transferable or
assignable.   14.      Severability   14.1      The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
or limit the validity or enforceability of the remaining provisions of this
Agreement.  

15.      Entire Agreement   15.1      Except as expressly provided in this
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.  

16.      Notices   16.1      All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on the signature page of this Agreement and
notices to the Company shall be directed to it at Aurelio Resource Corporation.,
Suite 5554 South Prince Street, Suite #209, Littleton, CO 80120, Attention: Fred
Warnaars, President.  

17.      Counterparts and Electronic Means   17.1      This Agreement may be
executed in any number of counterparts, each of which, when so executed and
delivered, shall constitute an original and all of which together shall
constitute one instrument. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date hereinafter set forth.  

--------------------------------------------------------------------------------

- 9 -


18.      Currency   18.1      Unless otherwise provided, all dollar amounts
referred to in this Agreement are in lawful money of the United States.  

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date of acceptance by the

Company.


DELIVERY AND REGISTRATION INSTRUCTIONS

Delivery - please deliver the Share certificates to:


__________________________________________________________________

__________________________________________________________________

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:

__________________________________________________________________
(name)


__________________________________________________________________
(address)


The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Shares as may be required for filing with the appropriate securities
commissions and regulatory authorities.

__________________________________________________________________
(Name of Subscriber – Please type or print)

__________________________________________________________________
(Signature and, if applicable, Office)

__________________________________________________________________
(Address of Subscriber)

__________________________________________________________________
(City, State, and Zip Code of Subscriber)

__________________________________________________________________
(Country of Subscriber)


__________________________________________________________________
(Fax Number and email address)


--------------------------------------------------------------------------------

- 10 -


A C C E P T A N C E

The above-mentioned Agreement in respect of the Shares is hereby accepted by
Aurelio Resource Corporation

DATED at _____________________________________, the ________day of
__________________, 2006.

Aurelio Resource Corporation


Per:      

                ____________________________________________
                Authorized Signatory


--------------------------------------------------------------------------------

Wire Instructions to Aurelio Resource Corporation





--------------------------------------------------------------------------------



- 2 -


EXHIBIT 1


NI 45-106 ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription.

The purpose of this Questionnaire is to assure the Company that each Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

1.      the Subscriber has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
transactions detailed in the Subscription and the Subscriber is able to bear the
economic risk of loss arising from such transactions;   2.      the Subscriber
satisfies one or more of the categories of "accredited investor" (as that term
is defined in NI 45-106) indicated below (please check the appropriate box):    
q    (a) a Canadian financial institution as defined in National Instrument
14-101, or an authorized foreign bank listed in Schedule III of the Bank Act
(Canada);     q    (b) the Business Development Bank of Canada incorporated
under the Business Development Bank Act (Canada);     q    (c) a subsidiary of
any person referred to in any of the foregoing categories, if the person owns
all of the voting securities of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary;     q    (d) an
individual registered or formerly registered under securities legislation in a
jurisdiction of Canada, as a representative of a person or company registered
under securities legislation in a jurisdiction of Canada, as an adviser or
dealer, other than a limited market dealer registered under the Securities Act
(Ontario) or the Securities Act (Newfoundland);     q    (e) an individual
registered or formerly registered under the securities legislation of a
jurisdiction of Canada as a representative of a person referred to in paragraph
(d);     q    (f) the government of Canada or a province, or any crown
corporation or agency of the government of Canada or a province;     q    (g) a
municipality, public board or commission in Canada and a metropolitan community,
school board, the Comite de gestion de la taxe scholaire de l’ile de Montreal or
an intermunicipal management board in Québec;     q    (h) a national, federal,
state, provincial, territorial or municipal government of or in any foreign
jurisdiction, or any agency thereof;     q    (i) a pension fund that is
regulated by either the Office of the Superintendent of Financial Institutions
(Canada) or a pension commission or similar regulatory authority of a
jurisdiction of Canada;     q    (j) an individual who either alone or with a
spouse beneficially owns, directly or indirectly, financial assets (as defined
in NI 45-106) having an aggregate realizable value that, before taxes but net of
any related liabilities, exceeds CDN$1,000,000;  

--------------------------------------------------------------------------------

- 3 -


        q    (k) an individual whose net income before taxes exceeded
CDN$200,000 in each of the two more recent calendar years or whose net income
before taxes combined with that of a spouse exceeded $300,000 in each of those
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;
  q    (l) an individual who, either alone or with a spouse, has net assets of
at least CDN $5,000,000;
  q    (m) a person, other than a person or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;
  q    (n) an investment fund that distributes it securities only to persons
that are accredited investors at the time of distribution, a person that
acquires or acquired a minimum of CDN$150,000 of value in securities, or a
person that acquires or acquired securities under Sections 2.18 or 2.19 of NI
45-106;
  q    (o) an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Québec, the securities regulatory authority, has issued a receipt;
  q    (p) a trust company or trust corporation registered or authorized to
carry on business under the Trust and Loan Companies Act (Canada) or under
comparable legislation in a jurisdiction of Canada or a foreign jurisdiction,
acting on behalf of a fully managed account managed by the trust company or
trust corporation, as the case may be;
  q    (q) a person acting on behalf of a fully managed account managed by that
person, if that person (i) is registered or authorized to carry on business as
an adviser or the equivalent under the securities legislation of a jurisdiction
of Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a
security that is not a security of an investment fund;
  q    (r) a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility advisor or an
advisor registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;
  q    (s) an entity organized in a foreign jurisdiction that is analogous to
any of the entities referred to in paragraphs (a) to (d) or paragraph (i) in
form and function;
  q    (t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.
  q    (u) an investment funds that is advised by a person registered as an
advisor or a person that is exempt from registration as an advisor; or
  q    (v) a person that is recognized or designated by the securities
regulatory authority or, except in Ontario and Québec, the regulator as (i) an
accredited investor, or (ii) an exempt purchaser in Alberta or British Columbia
after this instrument comes into force;

--------------------------------------------------------------------------------

- 4 -


The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant Legislation.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ________ day of  __________________, 2006.

If an Individual:  If a Corporation, Partnership or Other Entity:   
____________________________________________
Signature 

____________________________________________
Print or Type Name of Entity   
____________________________________________
Print or Type Name  ____________________________________________
Signature of Authorized Signatory   


____________________________________________
Type of Entity 


--------------------------------------------------------------------------------